DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 7, 10, 13 and 16 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lyman Smith on 17 February 2022.

The application has been amended as follows: 
Cancel claims 6, 9, 12 and 15.
Claim 16, line 1, delete “time of treating”.
Claim 16, line 2, replace “by” with -- are treated with -- and replace “is” with -- for --.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a method for increasing artemisinin yield in Artemisia annua L. plants comprising treating Artemisia annua L. plants that have grown 21 days since being sowed with β-ocimene for 1-3 days.
The closest prior art, Liu et al. (CN 102657042 B), teaches treating Echinacea purpurea, tomato and rape plants with β-ocimene to increase the yield of secondary metabolites.  Liu et al. do not teach or suggest treating Artemisia annua L. plants with β-ocimene, nor that the secondary metabolites are artemisinin.  Liu et al. also do not teach or suggest treating plants that have grown 21 days since being sowed, nor treating with β-ocimene for 1-3 days.
Larson et al. (Industrial Crops and Products, 2013) teach that leaf treatments with elicitors including chitosan, salicylic acid, and methyl jasmonate have all been shown to transiently increase artemisinin yield in Artemisia annua L. plants.  However, Larson et al. do not teach or suggest treatment of Artemisia annua L. plants with β-ocimene, nor do they teach or suggest the instantly claimed duration for treatment and time after sowing for treatment.
Therefore, the prior art does not teach or suggest the instantly claimed method.
Further, Applicant stated in the instant specification (Fig. 2, Table 2, pg. 8, ln. 14-22) that the instant invention can significantly increase artemisinin yield in Artemisia annua L. plants, compared to the control group. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616